Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/16/20; 1/12/21 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson et al. (US 2014/0371682) (“Bengtsson”) in view of Saint et al. (US 2018/0353698) (“Saint”).
Bengtsson discloses a system comprising: an insulin pen and pen cap, the pen cap configured to detect at least one of a cap on or cap off event [0017]; the registration of the cap on or off event in Bengtsson determines compliance, whether the proper dosage regimen has been followed [0020], if not, then the system receives a recommended change to an insulin therapy parameter by providing this recommended change to the insulin pen [0020,0033,0040-0045].
Bengtsson transmits the capped data to a display unit (PC 120) (Fig. 2) for wireless and bi-directional communication (RF, Bluetooth, NFC or IR) [0044].  In the event this transmission can not be interpreted as a transmission to a cloud computing platform, Saint, in the analogous art, teaches the transmission of data processed from the pen to a cloud computing platform [0041,0054].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the display unit 120 of Bengtsson with a cloud computing platform as taught by Saint to distribute information across multiple locations (See Saint [0054], substitution of a local device with cloud computing).
Bengtsson further discloses the cap further configured to provide at least one alert or alarm to a user relating to prior and/or future use of the insulin pen (see [0042]).  The cap displays (display 515) data relating to prior or future use of the insulin delivery device; this display relates to a user’s blood glucose level, a dosage .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the claim amendments necessitated a new ground of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEANNA K HALL/         Primary Examiner, Art Unit 3783